Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 22 and 26 have been rejoined since they depend either directly or indirectly on the allowed claim 1.
End of Examiner’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/20/2021, with respect to (amended) claim 1 have been fully considered and are persuasive.  Claim 1 and its dependent claims are allowed.
Allowable Subject Matter
Claims 1-9 and 11-26 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a quantum dot, comprising a combination of various elements as claimed, more specifically, the combination of “a core comprising a first semiconductor nanocrystal and a multi-layered shell disposed on the core and comprising at least two layers; wherein the the second semiconductor nanocrystal comprising a Group II-V compound, and a second layer disposed on the first layer, the second layer comprising a third semiconductor nanocrystal, the third semiconductor nanocrystal comprising a composition different from that of the second semiconductor nanocrystal and comprising a Group II-VI compound; and wherein in the quantum dot, an amount of zinc is greater than or equal to about 9.5 moles, per one mole of the indium” as set forth in claim 1.
Claims 2-9 and 11-26 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Jun et al. (US 2014/0117292) disclose (at least in Fig. 2) a quantum dot comprising a core comprising a first semiconductor nanocrystal; a multi-layered shell disposed on the core and comprising at least two layers; wherein the quantum dot does not comprise cadmium (the core may include InP (par. [0013]); the core may include InZnP (par. [0016]); wherein the first semiconductor nanocrystal comprises a Group III-V compound (Group III-V core); the multi-layered shell comprises a first layer surrounding at least a portion of a surface of the core, the first layer comprising a second semiconductor nanocrystal, and a second layer disposed on the first layer, the second layer comprising a third semiconductor nanocrystal 2; and wherein the third semiconductor nanocrystal comprises a Group II-VI compound (par. [0031]). 
	Jang et al. (US 2010/0159248) disclose a shell may be formed of semiconductor selected from the group consisting of a Group II-V, and the like and a combination thereof (par. [0049]). Jang et al. also disclose a shell may be formed of semiconductor selected from the group consisting of a Group II-VI, and the like and a combination thereof (par. [0038]).
	However, both Jun et al. and Jang et al. do not explicitly disclose the second semiconductor nanocrystal comprising a Group II-V compound, the third semiconductor nanocrystal comprising a composition different from that of the second semiconductor nanocrystal and comprising a Group II-VI compound; and wherein in the quantum dot, an amount of zinc is greater than or equal to about 9.5 moles, per one mole of the indium.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- January 29, 2022